NUMBER 13-21-00400-CR

                             COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG
____________________________________________________________

BEATRICE CURIEL,                                                              Appellant,
                                            v.
THE STATE OF TEXAS,                                 Appellee.
____________________________________________________________

             On appeal from the 214th District Court
                   of Nueces County, Texas.
____________________________________________________________

                           MEMORANDUM OPINION
                Before Justices Longoria, Hinojosa, and Silva
                 Memorandum Opinion by Justice Hinojosa

       Upon review of the documents before the Court, it appears there is no final

appealable order. On November 16, 2021, appellant attempted to appeal cause number

CR13000129-F. On January 7, 2022, the Clerk of the Court notified appellant that there

appears to be no final, appealable order. Appellant was further notified that if the defect

is not corrected within thirty days from the date of the letter, the appeal would be

dismissed for want of jurisdiction. On February 9, 2022, after the trial court appointed new
counsel for the appellant, the Clerk of the Court again notified appellant that there is no

final, appealable order and was further notified that if the defect is not corrected within

thirty days from the date of the letter, the appeal would be dismissed for want of

jurisdiction. Appellant has not filed a response nor attempted to cure the defect.

       Generally, a state appellate court only has jurisdiction to consider an appeal by a

criminal defendant where there has been a final judgment of conviction. Workman v.

State, 343 S.W.2d 446, 447 (Tex. Crim. App. 1961); McKown v. State, 915 S.W.2d 160,

161 (Tex. App.–Fort Worth 1996, no pet.). Exceptions to the general rule include: (1)

certain appeals while on deferred adjudication community supervision, Kirk v. State, 942

S.W.2d 624, 625 (Tex. Crim. App. 1997); (2) appeals from the denial of a motion to reduce

bond, TEX. R. APP. P. 31.1; McKown, 915 S.W.2d at 161; and (3) certain appeals from the

denial of habeas corpus relief, Wright v. State, 969 S.W.2d 588, 589 (Tex. App.–Dallas

1998, no pet.); McKown, 915 S.W.2d at 161.

       Our review of the documents before the Court does not reveal an appealable order

entered by the trial court within thirty days before the filing of appellant’s notice of

appeal. The Court, having examined and fully considered the notice of appeal, is of the

opinion that there is not an appealable order, and this Court lacks jurisdiction over the

matters herein. Accordingly, this appeal is dismissed for want of jurisdiction.


                                                               LETICIA HINOJOSA
                                                               Justice
Do not publish.
TEX. R. APP. P. 47.2(b).
Delivered and filed on the
5th day of May, 2022.


                                             2